Citation Nr: 1131320	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for lumbar spine degenerative disc disease, L5-S1, greater than 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California, which continued the 20 percent rating for lumbar spine degenerative disc disease, L5-S1. 

In May 2011 a Board hearing was held before the undersigned; the transcript is of record. 

At the May 2011 Board hearing, the Veteran stated that he wished to withdraw his appeal with regard to the issue of an increased rating for left radiculopathy.  There remains no further question or conflict for resolution by the Board, and the issue is not formally considered here.  38 C.F.R. § 20.204.

Per Rice v. Shinseki, 22 Vet. App. 447 (2009) a claim for an increased rating contains an implicit claim for total disability based on individual unemployability (TDIU) when the Veteran presents evidence of unemployability.  However, in this case, a claim for TDIU was separately adjudicated and denied in the July 2009 rating decision and the Veteran explicitly did not appeal the issue or requested reconsideration.  As such, the Board lacks jurisdiction to review the claim.


FINDING OF FACT

The preponderance of the evidence shows the Veteran's lumbar spine degenerative disc disease was manifested by forward flexion to 60degrees and extension to 8 degrees with no ankylosis of the thoracolumbar spine.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for lumbar spine degenerative disc disease, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (in effect since September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment record have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran reported that he had to retire due to his low back disability, however a Social Security inquiry indicates he is in receipt of retirement benefits only, and not disability benefits.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in May 2009 and March 2011, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The  examinations were adequate as the Veteran was thoroughly evaluated and findings were provided to permit application of the rating schedule. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks an increased rating for his lumbar spine degenerative disc disease, L5-S1, greater than 20 percent. 

A September 2008 MRI revealed multilevel disc bulging from T12 to S1. 

At a May 2009 VA examination the Veteran reported constant back pain with an increase in severity with activity.  The range of motion of the thoracolumbar spine was forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was objective evidence of pain and discomfort noted when the Veteran tried to lay flat on the exam table.  There was no ankylosis of the thoracolumbar spine.  Repetitive movement of the thoracolumbar spine caused the Veteran to develop guarding and to move in a slow manner however there was no change in spinal contour or gait pattern.  Repetitive motion of the spine was found to cause no additional limitation of motion, loss of range of motion or functional impairment.  The Veteran reported no incapacitating back pain in the past 12 months requiring treatment by a physician with bedrest. 

At a September 2009 private examination, Dr. P.F. evaluated the Veteran and provided range of motion measurements.  The range of motion of the thoracolumbar spine was forward flexion to 80 degrees, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees.  Dr. P.F. diagnosed lumbar pain, lumbar radiculitis, short leg and abnormal posture. 
 
At a March 2011 VA examination the Veteran reported pain and discomfort in his lower back.  He reported moderate daily flare ups due to standing, sitting, bending, and walking with some relief from pain medication.  The Veteran stated he was unable to walk more than a few yards and uses a cane.  No thoracolumbar spine ankylosis was noted and no incapacitating episodes were reported.  The range of motion of the thoracolumbar spine was forward flexion to 60 degrees, extension to 8 degrees, left lateral flexion to 20 degrees, left lateral rotation to 20 degrees, right lateral flexion to 18 degrees, and right lateral rotation to 22 degrees.  There was objective evidence of pain on active range of motion and objective evidence of pain following repetitive motion, however there were no additional limitations after three repetitions of range of motion.  

A May 2011 private examination by Dr. P.F. provided range of motion measurements.  The range of motion of the thoracolumbar spine was forward flexion to 60 degrees with pain, extension to 20 degrees with pain, and right and left lateral flexion to 20 degrees with pain, and right and left rotation to 20 degrees with pain. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as degenerative joint disease of the lumbar spine (Diagnostic Code 5242), are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

The manifestations necessary to meet the criteria for the assignment of a rating greater than 20 percent are not present.  The medical evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Even with consideration of functional impairment of the spine after repetitive use, flexion was limited to 60 degrees at the most; as such a higher rating for lumbar spine degenerative disc disease is not warranted.

Intervertebral disc syndrome (Diagnostic Code 5243) may be rated under the General Rating Formula above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever provides for the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As there is no evidence of any incapacitating episodes requiring bedrest prescribed by a physician, a higher evaluation under Diagnostic Code 5243 is not warranted.  

Note 1 under The General Rating Formula provides for separate evaluations for any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  Separate compensable ratings for both right and left radiculopathy have already been assigned and are not on appeal. 

Extraschedular 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's disabilities.  Moreover, higher schedular evaluations are available upon a showing of additional symptomatology.  The Veteran has not required hospitalization due to his service-connected disabilities, and marked interference with employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

An increased rating for lumbar spine degenerative disc disease, L5-S1, greater than 20 percent is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


